



TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (this “Agreement”), dated this 25th day
of May, 2018, is entered into by and between FARO Technologies, Inc. (the
“Company”), and Joseph Arezone (“Arezone”).
Recitals
WHEREAS, in connection with Arezone’s resignation from the Company, and in order
to promote a smooth and amicable transition of duties, the Company has decided
to offer the separation compensation and the other consideration described
herein, conditioned upon Arezone’s compliance with the terms and conditions
described in this Agreement.
NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
Agreement
1)
Transition.



a)Resignation. Arezone’s resignation from the position of Senior Vice President,
Corporate Strategy & Initiatives and from any other positions or appointments
that he may hold by or through the Company and its affiliates, including as an
officer or director of any subsidiary of the Company, is effective May 31, 2018
(the “Resignation Date”). Arezone agrees to execute, promptly upon request by
the Company or any of its affiliates, any additional documents necessary to
effectuate such resignations. After the Resignation Date, Arezone will no longer
be authorized or permitted to incur any expenses, obligations or liabilities on
behalf of the Company or engage in any duties and responsibilities except the
Transition Duties outlined below.


b)Transition Duties. After the Resignation Date and continuing to November 30,
2018 (the “Transition Period”), Arezone shall continue as an at-will employee of
the Company to perform the transition duties outlined herein (the “Transition
Duties”). In recognition of Arezone’s stated desire to pursue outside interests,
it is anticipated that the Transition Duties will not require Arezone’s full
time attention, and the Company understands and accepts that Arezone may work
remotely as necessary during the Transition Period. Arezone shall work at the
direction of the Company’s Chief Executive Officer towards achieving a smooth
transition of authority and operations to the Company’s employees designated by
the Company’s Chief Executive Officer, providing assistance and input concerning
ongoing work-related matters in order to effectively transition matters to other
staff, and performing other duties as reasonably directed by the Chief Executive
Officer. Arezone acknowledges and agrees that his employment with the Company
will terminate at the conclusion of the Transition Period, and that the Company
may shorten the Transition Period in its sole discretion upon notice to Arezone.
The Company acknowledges and agrees that if Arezone is discharged without cause
during the Transition Period or the Company exercises its right to shorten the
Transition Period for any reason, the consideration set forth in Section 2(a)
below shall continue to be paid as severance until November 30, 2018 and the
COBRA reimbursement set forth in Section 2(d) shall be extended through May 31,
2019.


2)Consideration. The Company agrees to pay Arezone the following consideration
(the “Separation Compensation”), contingent upon Arezone’s execution of this
Agreement, and Arezone’s continued full compliance with the terms of this
Agreement:


a)In consideration for valuable consideration provided under this Agreement, the
Company will continue to pay Arezone his existing base salary of $263,280,
payable in biweekly installments during the Transition Period consistent with
the Company’s current payroll practices. Arezone will not receive a bonus
payment under the Company’s short-term cash incentive program in respect of
performance for any part of 2018. During the Transition Period and with respect
to fulfilling his obligations under Section 7, Arezone shall be entitled to out
of pocket expense reimbursement consistent with the Company’s travel and expense
policy.


b)In consideration for Arezone agreeing to the covenants set forth in Sections
3, 5, 7, 8 and 9 of this Agreement:





--------------------------------------------------------------------------------







i)
Arezone’s nonqualified stock option award agreements dated March 2, 2016 and
March 3, 2017 are each hereby amended to provide that any of the outstanding
stock options granted pursuant to such agreements that remain unvested and
unexercisable as of the end of the Transition Period shall continue to vest
following the conclusion of the Transition Period, in accordance with the
vesting schedule set forth in each such agreement, as if Arezone’s employment
with the Company continued in effect through and including each applicable
vesting date, and such stock options, once vested, shall continue to be
exercisable for a period of two years following the conclusion of the Transition
Period, but in no event later than the Date of Expiration as defined in such
agreements (the “Option Consideration”); and



ii)
Arezone’s restricted stock unit award agreements dated March 2, 2016 and March
3, 2017 are each hereby amended to provide that any of the outstanding
restricted stock units granted pursuant to such agreements that remain unvested
as of the end of the Transition Period shall continue to vest following the
conclusion of the Transition Period, in accordance with the vesting schedule set
forth in each such agreement, as if Arezone’s employment with the Company
continued in effect through and including each applicable vesting date
(collectively with the Option Consideration, the “Consideration”);



provided, however that in the case of both (i) and (ii) above, if Arezone
breaches any of the covenants set forth in Sections 3, 5, 7, 8 or 9 of this
Agreement in any material respect, his outstanding stock options shall terminate
immediately and automatically upon such breach and shall not be exercisable
following such breach regardless of the vested status of such stock options, and
Arezone’s unvested restricted stock units shall be immediately and automatically
forfeited upon such breach, in each case without further consideration or any
act or action by Arezone. The stock options and restricted stock units granted
to Arezone on March 20, 2018 shall not continue to vest following the conclusion
of the Transition Period, and the terms of such awards shall not be modified by
this Agreement.
c)The payments and other consideration described in Sections 2(a) and 2(b) shall
be minus the deductions the Company considers appropriate for any local, state
and federal income taxes, Social Security, Medicare and other analogous
withholdings. The Company’s agreement to make the payments described in Sections
2(a) and 2(b) is specifically contingent upon Arezone executing this Agreement
and not revoking the Agreement, as set forth in Section 11(f) below. To the
extent the Separation Compensation becomes payable pursuant to the terms of this
Agreement, the Company will begin to make such payments within five (5) business
days (or, if later, on the first payroll date) after this Agreement becomes
effective and not subject to revocation pursuant to Section 11(f) below.


d)Arezone’s health insurance benefits with the Company shall continue on the
same terms and conditions during the Transition Period, and cease to be
effective at the conclusion of the Transition Period. Arezone shall be offered
COBRA continuation following the conclusion of the Transition Period to the
extent required by law and provided that Arezone timely elects continuation of
medical benefits pursuant to COBRA, and does not become eligible for medical
benefits under any other employer plan, the Company will reimburse Arezone the
monthly COBRA payment which Arezone makes, for a period not to exceed six (6)
months. The extent to which Arezone may continue to participate in the Company’s
other employee benefit plans during the Transition Period will be determined in
accordance with the written terms of the applicable written plan documents and
insurance contracts governing those employee benefit plans.







--------------------------------------------------------------------------------





3)General Release and Covenant Not to Sue. In return for the Consideration
described in Section 2(b), Arezone fully and forever discharges and releases the
Company, its subsidiaries and affiliates, and each of their respective officers,
directors, managers, employees, agents, attorneys and successors and assigns
(collectively, the “FARO Companies”) from any and all claims or causes of
action, known or unknown, for relief of any nature, arising on or before the
date of this Agreement, which Arezone now has or claims to have or which Arezone
at any time prior to signing this Agreement had, against the FARO Companies,
including, but in no way limited to: any claim arising from or related to
Arezone’s employment by FARO or the termination of Arezone’s employment with
FARO, including but not limited to any claim under the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 1981, the
Americans With Disabilities Act (“ADA”), the Family and Medical Leave Act
(“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the Equal Pay
Act (“EPA”), the Occupational Safety and Health Act (“OSHA”), the Florida Civil
Rights Act and any and all other local, state, and federal law claims arising
under statute or common law. Arezone also agrees not to file a lawsuit against
any of the FARO Companies in connection with such released claims. Arezone
agrees that if anyone makes a claim or undertakes an investigation involving him
in any way, Arezone waives any and all rights and claims to financial recovery
resulting from such claim or investigation. Arezone further represents that he
has not assigned to any other person any of such claims, and that he has the
full right to grant this release. It is agreed that this is a general release
and it is to be broadly construed as a release of all claims, except those that
cannot be released by law. By signing this Agreement, Arezone acknowledges that
he is doing so knowingly and voluntarily, that he understands that he may be
releasing claims he may not know about, and that he is waiving all rights he may
have had under any law that is intended to protect him from waiving unknown
claims. Notwithstanding the foregoing, nothing in this Section 3 shall affect
Arezone’s right to indemnification pursuant to Article 6 of the Company’s
Amended and Restated Articles of Incorporation.


4)No Admission of Liability. The signing of this Agreement, the payment of the
Separation Compensation, and the conferring of any other consideration upon
Arezone is not an admission by the Company of fault or potential liability on
the part of the Company. Rather, this Agreement is entered into in an effort to
provide Arezone with a separation package and to end the parties’ employment
relationship on an amicable basis. Arezone agrees that neither this Agreement
nor any of its terms shall be offered or admitted into evidence or referenced in
any judicial or administrative proceedings for the purpose or with the effect of
attempting to prove fault or liability on the part of the Company, except as may
be necessary to consummate or enforce the express terms of this Agreement.


5)Confidentiality and Non-Disparagement.


a)Arezone agrees not to disclose confidential, sensitive, or proprietary
information concerning the Company obtained by him during his employment with
the Company. For purposes of this Agreement, “confidential, sensitive, or
proprietary” information would include, without limitation, all materials and
information (whether written or not) about the Company’s services, products,
processes, research, customers, personnel, finances, purchasing, sales,
marketing, accounting, costs, pricing, improvements, discoveries, software,
business methods and formulas, inventions, and other business aspects of the
Company which are not generally known and accessible to the public at large or
which provide the Company with a competitive advantage.


b)Arezone agrees that he will not: (1) make any statements to representatives of
any press or media, Company employee, government entity, customer or vendor,
which is disparaging of the Company, its reputation, or the character,
competence or reputation of any officer, director, executive, employee, partner,
or agent of the Company or any of its affiliated entities; (2) directly or
indirectly provide information, issue statements, or take any action that would
be reasonably likely to damage the Company’s reputation, cause the Company
embarrassment or humiliation, or otherwise cause or contribute to the Company
being held in disrepute; (3) directly or indirectly seek to cause any person or
organization to discontinue or limit their current employment or business
relationship with the Company; or (4) encourage or assist others to issue such
statements or take such actions prohibited in this Section.







--------------------------------------------------------------------------------





c)Notwithstanding anything herein to the contrary, any confidentiality,
non-disclosure, non-disparagement or similar provision in this agreement does
not prohibit or restrict Arezone (or his attorney) from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC, FINRA, any other self-regulatory organization or any
other state or federal regulatory authority, regarding this Agreement or its
underlying facts or circumstances.


6)Return of Property. Arezone agrees that no later than the conclusion of the
Transition Period he will have returned all Company business records and
property, including as applicable all financial files, notes, computer, cell
phone, keys, contracts, employee records, files, correspondence, thumb drives,
or the like containing information which was provided by the Company or obtained
as a result of Arezone’s employment relationship with the Company.


7)Future Assistance. In partial consideration for receiving the Separation
Compensation, Arezone agrees that after the Transition Period, he will
reasonably cooperate and make himself reasonably available to the Company in the
event his assistance is needed to locate, understand, or clarify work previously
performed by him or other work-related issues relating to his employment.
Arezone further agrees, upon the Company’s request, to cooperate, assist and
make himself reasonably available to the Company or its attorneys, on an
as-needed basis, to provide information related to the Company’s financial
statements, as well as any lawsuits which are pending or which may arise in the
future, related in any way to issues of which Arezone had personal knowledge or
involvement during the term of employment with the Company. This may include,
but is not limited to, making himself reasonably available to provide
information to the Company’s attorneys, providing truthful and accurate sworn
testimony in the form of deposition, affidavit and/or otherwise requested by the
Company or providing testimony to government agencies. Given Arezone’s position
as an executive employee, if he is contacted by a governmental agency to provide
information related to the Company, he agrees to contact the Company’s General
Counsel prior to providing any information or response to the governmental
agency in order to provide the Company with a meaningful opportunity to respond
to such a request. To the extent permitted by applicable law, Arezone also
agrees to permit the Company’s attorneys to be present during any interview he
may be required to give with any governmental entity.


8)Non-Competition. In order to protect the Company’s trade secrets and
confidential information, third-party goodwill and other legitimate business
interests, Arezone acknowledges and agrees that during the Transition Period and
for a period of two (2) years after the conclusion of the Transition Period (the
“Restricted Period”), Arezone will not, without the Company’s express written
permission, directly or indirectly, assist, be employed by, consult with, or
provide services to any FARO Competitor. Arezone understands and agrees that,
during the Restricted Period, he is and will be subject to the restrictions set
forth in this Section 8 in any geographic territory where the Company conducts
business, including without limitation, the continental United States, Europe
and Asia. “FARO Competitor” means (i) any business or enterprise that provides
goods and/or services similar to or competitive with the Company (each such
business or enterprise, a “Competitor”), or (ii) any of such Competitor’s
subsidiaries, affiliates, agents or distributors, irrespective of whether the
subsidiary, affiliate, agent or distributor itself provides goods and/or
services similar to or competitive with the Company. As used in this definition,
“affiliate” includes any entity, business or enterprise that, directly or
indirectly, controls a Competitor or is under common control through another
person or entity with a Competitor. The terms “controls,” “controlled by,” and
“under common control” mean, when used with respect to any specified legal
entity, the power to direct the management and policies of such entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. The term “assist” includes any direct or indirect interest in any
enterprise, whether as a stockholder, member, partner, joint venture,
franchisor, franchisee, executive, consultant or otherwise (other than by
ownership of less than two percent (2%) of the stock of a publicly held
corporation) or rendering any direct or indirect service or assistance to any
FARO Competitor.







--------------------------------------------------------------------------------





9)Non-Solicitation. During the Restricted Period, Arezone shall not, without the
prior written permission of the Company, directly or indirectly, for himself or
on behalf of any other person or entity, (i) solicit, call upon, encourage or
contact, or attempt to solicit, call upon, encourage or contact any customer or
prospective customer of the Company or any of its subsidiaries for purposes of
providing products or services competitive with those products or services
offered by the Company or any of its subsidiaries or causing such person or
entity to terminate their business relationship with the Company or any of its
subsidiaries, or (ii) solicit or induce, or attempt to solicit or induce, any
employee of the Company or any of its subsidiaries to terminate his or her
relationship with the Company or any of its subsidiaries and/or to enter into an
employment or agency relationship with Arezone or with any other person or
entity with whom Arezone is affiliated, provided that the restriction in this
Section 9 shall apply only to employees of the Company or any of its
subsidiaries with whom Arezone worked by virtue of and during his employment
with the Company.


10)Section 409A. The provisions of this Agreement will be administered,
interpreted and construed in a manner consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder, or
any exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Each payment under this Agreement
shall be considered a separate and distinct payment. Arezone shall have no right
to designate the date of any payment under this Agreement. Arezone will not be
considered to have terminated employment with the Company and its affiliates for
purposes of any payments under this Agreement which are subject to Section 409A
until Arezone would be considered to have incurred a “separation from service”
(within the meaning of Section 409A). To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable pursuant to this Agreement or any other arrangement between
Arezone and the Company and its affiliates during the six (6) month period
immediately following Arezone’s separation from service will instead be paid on
the first business day after the date that is six (6) months following Arezone’s
separation from service (or, if earlier, Arezone’s date of death). Nothing
contained in this Agreement shall constitute any representation or warranty by
the Company regarding compliance with Section 409A or any other applicable
provision of federal, state, local or other tax law. The Company has no
obligation to take any action to prevent the assessment of any tax under
Section 409A or any other applicable provision of federal, state, local or other
tax law, and neither the Company, nor any of the FARO Companies, shall have any
liability to Arezone or any other person with respect thereto.


11)Miscellaneous.


a)Arezone shall pay all damages (including, but not limited to, litigation
and/or defense costs, expenses, prejudgment interest, and reasonable attorneys’
fees) incurred by the Company as a result of Arezone’s material breach of this
Agreement. The Company shall pay all damages (including, but not limited to,
litigation and/or defense costs, expenses, prejudgment interest, and reasonable
attorneys’ fees) incurred by Arezone as a result of the Company’s material
breach of this Agreement.


b)Arezone agrees that the Company shall have no other obligations or liabilities
to him except as provided herein. This Agreement shall be construed as a whole
in accordance with its fair meaning and the laws of the State of Florida. Any
dispute under this Agreement shall be adjudicated by a court of competent
jurisdiction in the state or federal courts of Orange County, Florida. Except as
otherwise provided for herein, this Agreement constitutes the entire agreement
between the Company and Arezone on the matters described herein and it shall not
be modified unless in writing and executed by a duly authorized officer of the
Company. The provisions of this Agreement are severable and if any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.


c)Except as otherwise provided in Section 2 of this Agreement, this Agreement
shall have no effect on Arezone’s entitlement to stock options or other benefits
earned and vested prior to the conclusion of the Transition Period, except to
the extent such benefits are affected by the conclusion of the Transition Period
under the terms of the respective plans governing such benefits. Except as
provided in this subsection (c), such benefits shall be governed by the terms of
their respective plans outside the terms of this Agreement.







--------------------------------------------------------------------------------





d)AREZONE ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH A
FULL AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. AREZONE
REPRESENTS THAT HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS
OF THIS AGREEMENT BEFORE SIGNING BELOW.


e)Arezone further represents that by entering into this Agreement, Arezone is
not relying on any statements or representations made by the Company, its
officers, directors, agents, or employees, which are not specifically
incorporated in this Agreement; rather, Arezone is relying upon Arezone’s own
judgment and the advice of Arezone’s attorney, if applicable.


f)The offer embodied in this Agreement shall remain open and capable of
acceptance by Arezone until June 15, 2018, after which time the offer shall be
revoked. Arezone acknowledges that he has been given at least 21 calendar days
from the date of this Agreement to accept the terms of this Agreement, although
he may accept it at any time within those 21 days. After Arezone executes this
Agreement, Arezone will still have an additional 7 days in which to revoke his
acceptance. To revoke, Arezone must notify the Company’s General Counsel in
writing delivered via hand delivery or certified mail, return receipt requested,
and the Company’s General Counsel must receive such written notification before
the end of the 7-day revocation period. If Arezone does not execute this
Agreement within the 21-day period, or if he timely revokes this Agreement
during the 7-day revocation period, this Agreement will not become effective and
he will not be entitled to the Separation Compensation provided for in Section 2
above, and he will return to the Company any and all Separation Compensation
already received by him under this Agreement.


g)This Agreement may not be revoked at any time after the expiration of the
7-day revocation period referenced in Section 11(f) above. This Agreement is not
intended to and shall not affect the right of Arezone to file a lawsuit,
complaint or charge that challenges the validity of this Agreement under the
Older Workers Benefit Protection Act, 29 U.S.C. §626(f), with respect to claims
under the ADEA. Arezone agrees, however, that, with the exception of an action
to challenge his waiver of claims under the ADEA, if he ever attempts to make,
assert or prosecute any claim(s) covered by the General Release and Covenant Not
to Sue in Section 3, he will, prior to filing or instituting such claim(s),
return to the Company any and all the Separation Compensation payments already
received by him under this Agreement, plus interest at the highest legal rate,
and, with the exception of an action to challenge his waiver of claims under the
ADEA, if the Company prevails in defending the enforceability of any portion of
the Agreement or in defending itself against any such claim, he will pay the
Company’s attorneys’ fees and costs incurred in defending itself against the
claim(s) and/or the attempted revocation, recession or annulment of all or any
portion of this Agreement.
 
h)The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding upon the successors and assigns of the
Company and by this Section 11(h), Arezone expressly consents to the Company’s
right to assign this agreement. This Agreement cannot be assigned by Arezone.


i)Except as provided in Section 11(c), this Agreement sets forth the entire
agreement between the parties concerning the termination of Arezone’s employment
with the Company and supersedes any other written or oral promises concerning
the subject matter of this Agreement.


j) This Agreement may be signed in counterparts or transmitted by electronic
means, but shall be considered duly executed if so signed by the parties.


*****













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year indicated below.


FARO TECHNOLOGIES, INC.


/s/ Katrona Tyrrell
By: Katrona Tyrrell
Its: Chief People Officer
Date: May 25, 2018






/s/ Joseph Arezone
By: Joseph Arezone
Date: June 5, 2018





